DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (U.S. Pup. No. 2015/0140265) in view of Koeda et al. (U.S. Pub. No. 2007/0079713).
 	Regarding claim 1: Page discloses a dunnage conversion system for making a coil of dunnage from a sheet stock (Figs. 1 & 4), the dunnage conversion system comprising: a coiler that is configured to wind the sheet stock into a coiled configuration to form a coil of dunnage (Figs. 1 & 5; via dunnage coil 10, winding station 60 around shaft or coiler 62), a member (dancer) interposed in a path of the sheet stock, upstream of the coiler about which the sheet stock is drawn, see for example (Figs. 4-6; via bars 90 & 92);
	Page does not disclose the claimed movable dancer nor a controller communicatively coupled to the coiler and to the movable dancer, where the controller is configured to control the 
	Therefore, it would have been obvious to one with ordinary skill of the art, before the effective filing date of applicant’s claimed invention to have modified Page’s system, by making the guide members 90 & 92 to be movable dancer, along with having a controller configured to control the speed of the coiler based on the position of the movable dancer to control tension of the sheet stock upstream of the coiler, in order to come up with a system able to wind up paper with poor resistance to winding or bending stresses (paragraph 0018).
	Regarding claim 2: Page discloses the claimed expansion of the slit stock sheet (Fig. 9; via expansion of sheet 14), while Koeda, suggests the use of the controller configured to control a winding speed of a sheet stock to control conversion of the sheet stock the coiler (paragraph 0026; “The winding control unit…which winding can be conducted in a directions such that the bending angle of the winding path that follows the winding of the printing paper is closer to a more obtuse angle”).
	Regarding claim 3: Koeda discloses that the movable dancer pivots in response to tension of the sheet stock drawn between a supply of the sheet stock and the coiler, see for example (Figs. 3 & 7-10; via the pivotal movements of dancer 13 & 20).

	Regarding claim 5: Koeda disclosers that the coiler (via 33) includes a powered rotating spindle that is3RANPPO452WOUSA configured to rotate at a variable speed in response to varying tension of the sheet stock at the location of the movable dancer (via drive unit 32).
	Regarding claim 6: Koeda discloses that the speed at which the controller is configured to run the coiler is inversely proportional to a tension in the sheet stock drawn about the movable dancer, see for example (Figs. 1 & 3; paragraph 0026).
	Regarding claim 7: Koeda discloses a rotary encoder for measuring the position of the movable dancer relative to a default position, the rotary encoder being configured for communication with the controller, see for example (Figs. 3 & 4; via position sensors).
	Regarding claim 8: Koeda discloses that the rotary encoder is configured to measure the angular position of the movable dancer relative to the default position (Fig. 7; via ϴ2).
	Regarding claim 9: Page disclosed that in combination with a supply assembly having a supply of sheet stock received at the dunnage conversion system (Fig. 4 & 5; via supply units 40 & 50), where the sheet stock is a slit-sheet stock having a plurality of slits configured to expand under tension applied in a feed direction transverse the slits, see for example (Figs. 1-3; via the slotted sheets).  
.
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, and in respect to applicant’s argument that one with ordinary skill in the art would not modify the applied art of Page ‘265 to have a movable dancer and a variable speed winding station.  The Office believes that the applied art ‘265 as explained on the action above clearly shows the claimed dunnage conversion system, while feeding different rolled and continuous web into the machine.  The mechanism of feeding the webs into the machine is always in risk of jamming or damaging the web if the feeding speed and tension is not controlled (common concern on the web feeding art).  Therefore, indeed it would be appreciated by those skilled in the art to consider modifying ‘265’s feeding web mechanism with a tension control .

In response to applicant's argument that ordinary skilled in the art would not look to Koeda ‘713 for solution to the problems associated with coiling dunnage products of Page ‘265, as being nonanalogous art.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the Office believes that both applied arts ‘265 & ‘713 related to web conveying mechanism to feed/convey continuous rolled web through a device, regardless to what is the device, such conveying or feeding of webs in both applied arts are very similar.  Therefore, both applied arts of ‘265 and ‘713 have in common the art of conveying or feeding continuous webs through a machine, similarly to the area of the claimed invention (analogous arts).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731